The plain language of the Ohio Statute does not create different classifications, but rather, it addresses all persons convicted of an offense involving, inter alia, the illegal possession of a drug of abuse in any jurisdiction. The appellee here was convicted of illegal possession of marijuana. Appellee is not situated differently from anyone else in Ohio with the same conviction record and subject to the same penalty for the same act. Appellee is presumed to know the law. He knew possession of 1.09 grams of marijuana was a felony in Arizona. He knew his felony conviction in Arizona disqualified him from possessing a firearm in Ohio. The Equal Protection Clause does not prohibit the states from classifying offenses differently, nor from changing the classifications. The particular offense appellee was convicted of in Arizona is now a minor misdemeanor in Ohio, but in the past, Ohio also considered it a more serious offense. The trial court's holding would create an unwieldy procedure requiring law enforcement officials and courts to analyze a defendant's record in light of other states' laws as well as our own. The Ohio statute is clear and unambiguous and we must enforce it.